Exhibit 10.2 AMENDMENT TO BUSINESS LOAN AND SECURITY AGREEMENT This Amendment is incorporated into the Business Loan and Security Agreement (“BLSA”) entered into between Brooklyn Cheesecake and Desserts Co, Inc. (“Borrower”) and Lender.Pursuant to the BLSA, Lender loaned Borrower $250,000 and Borrower has agreed to repay Lender $322,500.The parties hereby agree to amend the BLSA as follows: For all purposes of the BLSA and related documents, Borrower shall be Brooklyn Cheesecake and Desserts Co, Inc., Meridian Waste Solutions, Inc., Here to Serve Holding Corp. and Here To Serve - Missouri Waste Division, LLC.The foregoing entities hereby agree to be bound by all the terms of the BLSA and related documents. This Amendment shall be binding upon the undersigned and its successors and assigns.Except as otherwise provided herein: (i) all capitalized terms contained herein shall have the same meaning ascribed to them in the BLSA; and (ii) the BLSA remains in full force and effect.To the extent that there is an inconsistency between the provisions of this Amendment and the provisions of the BLSA, the provisions of this Amendment shall govern. Brooklyn Cheesecake and Desserts Co, Inc.Here to Serve Holding Corp. Signature: Signature: Name: Name: Title: Title: Date:Date: Here To Serve - Missouri Meridian Waste Solutions, Inc.Waste Division, LLC Signature: Signature: Name: Name: Title: Title: Date: Date:
